Beasley, Judge,
dissenting.
The trial court should be affirmed because there are issues of fact related to whether it was the pre-existing medical condition which resulted in the disability. There is evidence that the immediate cause of the insured’s becoming disabled was an on-the-job injury to his back when he was knocked down by a golf cart on June 12. For one thing, his treating chiropractor testified that there was a “very obvious” change and a “tremendous increase in the severity of the condition” following the accident. There is evidence that the disability did not occur merely by a worsening or degeneration of the pre-existing condition. There is evidence that the pre-existing condition was not disabling before the June 12 accident.
The crucial part of the exclusion here is that it only cuts out disability benefits when the pre-existing medical condition for which there has been recent treatment “resulted in disability” within the specified time.
The policy provision is to be construed most strongly against the *727insurer. Welch v. Professional Ins. Corp., 140 Ga. App. 336 (231 SE2d 103) (1976); Hartford Life Ins. Co. v. Crumbley, 169 Ga. App. 847, 849 (315 SE2d 54) (1984). This applies even more strictly when the insurer denies coverage based on an exclusion. Morrison Assur. Co. v. Armstrong, 152 Ga. App. 885, 888 (264 SE2d 320) (1980).
Decided February 21, 1989
Rehearing denied March 13, 1989
Dillard & Landers, Terry A. Dillard, Bryant H. Bower, Jr., for appellant.
Edward E. Boshears, for appellee.
We cannot read into it a broader exclusion, such as that there is no coverage when the pre-existing condition in part resulted in the disability or that it contributed to the disability, or that a new injury which aggravated a pre-existing condition to the point of disability worked an exclusion. The exclusion is simply stated and does not by its wording cover these circumstances. We must be cognizant that the purpose for which such insurance was issued in the first place was to provide credit benefits if the insured became medically disabled on account of future events.
The burden of the insurer to prove the exclusion, Staten v. Gen. Exchange Ins. Corp., 38 Ga. App. 415, 418 (2) (144 SE 53) (1928); Livaditis v. Am. Cas. Co., 117 Ga. App. 297, 300 (1c) (160 SE2d 449) (1968), and the burden which that insurer has as movant for summary judgment, OCGA § 9-11-56, have not been met as a matter of law.
I am authorized to state that Chief Judge Carley, Presiding Judge Deen, and Judge Benham join in this dissent.